DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed on 01/11/2022 has been entered. 
The double patenting rejection of claims 1-20 is maintained (see below). 
Claims 1-2, 5, 8-10, 13, 17-18 and 20 are amended.
Claims 1-20 are pending of which claims 1, 9 and 17 are independent claims.

Response to Arguments
The applicant's arguments filed on 01/11/2022 regarding claims 1-20 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory Obviousness-Type double patenting as being unpatentable over claims 1-16 of Patent No. 10,554,689. 
Claims 1-16 of Patent No. 10,554,689 contain every element of claims 1-16 of the instant application (see table below) and as such anticipate claims 1-16 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
As per independent claim 17 and dependent claims 18-20 of the Instant Application, claims 9-10 and 12-13 of Patent No. 10,554,689 contains every inventive steps of claims 17-20 of the instant application. Claim 17 of instant application with additional processor would have been an obvious variation of the invention defined in claim 9 of Patent No. 10,554,689 given the claim 9 of Patent No. 10,554,689 is claiming a computer-readable device storing instructions. The difference is obvious to one of ordinary skill in the art. It is known technique for a skilled artisan to implement steps of a computer readable memory storing programming for execution by the processor. Therefore a skilled artisan would have been able motivated to implement a system from a known computer-readable device storing instructions with a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
16,780,047
10,554,689 (15,582,026)


1. A method comprising:












receiving a connection request from a client device including at least an identifier;
determining, from the identifier, the client device was previously connected to a communication session with a first node;


in response to determining the client device was previously connected to the communication session, retrieving from a database a key associated with the identifier; 


determining a second node to re-establish the communication session based at least in part on the identifier or key, wherein the second node and the first node are different nodes within a group of nodes; and 
transmitting the connection request to the second node to re-establish the communication session using the key.
1. A method comprising:
receiving, at a first Service Function (SF) node, a request to establish a Transport Layer Security (TLS) session, the first SF node being one of a plurality of SF nodes communicatively coupled to a Service Function Forwarder (SFF);

forwarding the PSK identifier to the SFF and/or one or more of the plurality of SF nodes, the forwarding including encapsulating the PSK identifier in Network Service Header (NSH) metadata;

receiving a connection request from a client device, 
the client device having previously disconnected from the TLS session;
determining the connection request contains the PSK identifier;

generating a Pre-Shared Key (PSK) and a PSK identifier, the PSK and the PSK identifier uniquely corresponding to the first SF node and the TLS session;


selecting a second SF node and using the PSK to re-establish the TLS session between the client device and the second SF node; and


using an NSH Metadata-Type 2 Type Length Value (NSH MD-Type 2 TLV) to indicate a Quick UDP Internet Connections (QUIC) connection has been closed with the SFF and/or the plurality of SF nodes.
2. The method of claim 1, wherein the second node is determined by uniquely associated with the identifier from the connection request.
2. The method of claim 1, wherein the second SF node is selected by determining the second SF node is uniquely associated with the PSK identifier from the connection request, such that the second SF node and the first SF node are the same node.
3. The method of claim 2, wherein the connection request is carried by a Transmission Control Protocol (TCP) SYN packet, such that the second node determines the TCP SYN packet contains the identifier, and uses a Pre-Shared Key (PSK) associated with the identifier to decrypt and process an initial flight of data contained in the TCP SYN packet.
3. The method of claim 2, wherein the connection request is carried by a Transmission Control Protocol (TCP) SYN packet, such that the second SF node determines the TCP SYN packet contains the PSK identifier, and uses the PSK to decrypt and process an initial flight of data contained in the TCP SYN packet.
4. The method of claim 2, wherein the connection request is carried by a Quick UDP Internet Connections (QUIC) packet, such that the second node determines the QUIC packet contains the 


5. The method of claim 1, wherein the second SF node is selected by performing load balancing at the SFF, such that the second SF node can be any one of the plurality of SF nodes.
6. The method of claim 5, wherein a Pre-Shared Key (PSK) associated with the identifier is stored as an entry in a memory structure and the identifier is a corresponding entry lookup key for the PSK, such that the second node is configured to extract the identifier from the connection request and obtain the PSK from the memory structure to re-establish the communication session.
6. The method of claim 5, wherein the PSK is stored as an entry in a memory structure and the PSK identifier is a corresponding entry lookup key for the PSK, such that the second SF node extracts the PSK identifier from the connection request and obtains the PSK from the memory structure in order to re-establish the TLS session.
7. The method of claim 5, wherein the identifier includes a self-contained ticket containing an encrypted copy of a Pre-Shared Key (PSK), and the second node is configured to receive required cryptographic keying material to decrypt the PSK from the SFF and/or one or more of the plurality of nodes, such that the second node is configured to extract the PSK from the self-contained ticket to re-establish the communication session.
7. The method of claim 5, wherein the PSK identifier comprises a self-contained ticket containing an encrypted copy of the PSK, and wherein the second SF node receives required cryptographic keying material to decrypt the PSK from the SFF and/or one or more of the plurality of SF nodes, such that the second SF node extracts the PSK from the self-contained ticket in order to re-establish the TLS session.
8. The method of claim 1, further comprising:
forwarding the identifier to a Service Function Forwarder (SFF) and/or one or more of the group of nodes including a publish-subscribe mechanism.
8. The method of claim 1, wherein forwarding the PSK identifier to the SFF and/or one or more of the plurality of SF nodes comprises a publish-subscribe mechanism.


9. A non-transitory computer-readable device having stored therein instructions which, when executed by at least one processor, cause the at least one processor to perform operations comprising:












receiving a connection request from a client device, the connection request including at least an identifier;

determining, from the identifier, the client device was previously connected to a communication session with a first node;


determining a second node to re-establish the communication session based at least in part on the identifier or key; wherein the second node and the first node are different nodes within a group of nodes; and transmitting the connection request to the second node to re-establish the communication session using the key.

receiving, at a first Service Function (SF) node, a request to establish a Transport Layer Security (TLS) session, the first SF node being one of a plurality of SF nodes communicatively coupled to a Service Function Forwarder (SFF);
generating a Pre-Shared Key (PSK) and a PSK identifier, …
forwarding the PSK identifier to the SFF and/or one or more of the plurality of SF nodes, the forwarding including encapsulating the PSK identifier in Network Service Header (NSH) metadata;


receiving a connection request from a client device, the client device having previously disconnected from the TLS session;

determining the connection request contains the PSK identifier;



selecting a second SF node and using the PSK to re-establish the TLS session between the client device and the second SF node; and
using an NSH Metadata-Type 2 Type Length Value (NSH MD-Type 2 TLV) to indicate a Quick UDP Internet Connections (QUIC) connection has been closed with the SFF and/or the plurality of SF nodes.

10. The computer-readable device of claim 9, wherein the instructions further cause the at least one processor to select the second SF node by determining the SF node is uniquely associated with the PSK identifier from the connection request, such that the second SF node and the first SF node are the same node.
11. The non-transitory computer-readable device of claim 9, wherein the connection request is carried by a Transmission Control Protocol (TCP) SYN packet, such that the node determines the TCP SYN packet contains the identifier, and uses a Pre-Shared Key (PSK) associated with the identifier to decrypt and process an initial flight of data contained in the TCP SYN packet.
11. The computer-readable device of claim 10, wherein the connection request is carried by a Transmission Control Protocol (TCP) SYN packet, such that the second SF node determines the TCP SYN packet contains the PSK identifier, and uses the PSK to decrypt and process an initial flight of data contained in the TCP SYN packet.
12. The non-transitory computer-readable device of claim 9, wherein the connection request is carried by a Quick UDP Internet Connections (QUIC) packet, such that the node determines the QUIC packet contains the identifier, and uses a Pre-Shared Key (PSK) associated with the identifier to decrypt and process an initial flight of data contained in the QUIC packet.
12. The computer-readable device of claim 10, wherein the connection request is carried by a Quick UDP Internet Connections (QUIC) packet, such that the second SF node determines the QUIC packet contains the PSK identifier, and uses the PSK to decrypt and process an initial flight of data contained in the QUIC packet.
13. The non-transitory computer-readable device of claim 9, wherein the instructions further cause the at least one processor to select the node by performing load balancing at a Service Function Forwarder (SFF).
13. The computer-readable device of claim 9, wherein the instructions further cause the at least one processor to select the second SF node by performing load balancing at the SFF, such that the second SF node can be any one of the plurality of SF nodes.
14. The non-transitory computer-readable device of claim 13, wherein a Pre-Shared Key (PSK) associated with the identifier is stored as an entry in a memory structure and the identifier is a corresponding entry lookup key for the PSK, such that the node extracts the identifier from the connection request and obtains the PSK from the memory structure in order to re-establish the communication session.
14. The computer-readable device of claim 13, wherein the PSK is stored as an entry in a memory structure and the PSK identifier is a corresponding entry lookup key for the PSK, such that the second SF node extracts the PSK identifier from the connection request and obtains the PSK from the memory structure in order to re-establish the TLS session.
15. The non-transitory computer-readable device of claim 13, wherein the identifier includes a self-contained ticket containing an encrypted copy of a Pre-Shared Key (PSK), and the node is configured to receive cryptographic keying 


16. The computer-readable device of claim 9, wherein the instructions further cause the at least one processor to forward the PSK identifier to the SFF and/or one or more of the plurality of SF nodes with a publish-subscribe mechanism or a modification of Network Service Header (NSH) metadata.


17. A system comprising:
at least one processor; and
a computer-readable memory coupled to the at least one processor, the memory including instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving a connection request from a client device including at least an identifier;
determining the client device was previously connected to a communication;
in response to determining the client device was previously connected to the communication session, retrieving from a database a key associated with the identifier determining a second node to re- establish the communication session based at least in part on the identifier or key; and transmitting the connection request to the second node to re-establish the communication session using the key.
Claim 9
18. The system of claim 17, wherein the operations include causing the at least one processor to determine the second node is uniquely associated with the identifier from the connection request, such that the second node and first node are the same node.
Claim 10
19. The system of claim 17, wherein the connection request is carried by a Quick UDP Internet Connections (QUIC) packet, such that the second node determines the QUIC packet contains the identifier, and uses a Pre-Shared Key (PSK) associated with the identifier to decrypt and process an initial flight of data contained in the QUIC packet.
Claim 12
20. The system of claim 17, wherein the operations include selecting the second node by performing load balancing at a Service Function Forwarder (SFF), such that the second node can be any one of a plurality of nodes.
Claim 13


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Mehr (Patent No.: US 10,951,652) in view of Moganti (Pub. No.: US 2006/0146767).
Regarding claim 1: Mehr discloses A method comprising:
receiving a connection request from a client device including at least an identifier (Mehr - [Col. 5, Line 11-16] the client computer system 102 attempts to resume the previous TLS session by sending, in an extension record of a TLS hello message, a session ID or session ticket corresponding to the usable TLS session information); 
determining, from the identifier, the client device was previously connected to a communication session with a first node (Mehr - [Col. 7, Line 64-67]: The client computer system searches the client database to determine if the client database contains non-expired TLS session information that can be used to resume a TLS session with the second server. [Col. 5, Line 63-65]: The client computer system 202 and the first server 206 identify the TLS session parameters with a session ID); 
in response to determining the client device was previously connected to the communication session, retrieving from a database a key associated with the identifier (Mehr - [Col. 8, Line 3-11]: If applicable TLS session information is found in the client database, the client computer system sends a TLS “client hello” message to the second server that includes a session ID associated with the applicable TLS session information. At block 422, the second server receives the TLS “client hello” message, and queries the shared database for TLS session information associated with the session ID provided by the client computer system);
However Mehr doesn’t explicitly teach but Moganti discloses:
Moganti - [0029]: Fig. 1, The user may then reinitiate the same session at another end-user terminal at a later period such as time t2, by using the session information recorded (i.e., stored) on the MEAD 108. [0027]: The MEAD 108 is used to store user session information, such as session status, security information, and session activity information); and transmitting the connection request to the second node to re-establish the communication session using the key, between the client device and the second node; (Moganti - [0029]: the user is able to reinitiate the session at a second end-user terminal, such as terminal E 106 e, by issuing new commands on the MEAD 108).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehr with Moganti so that connection request to the second node for reinitiating the session is identified and transmitted. The modification would have allowed the system to securely re-establish the connection. 
Regarding claim 2: Mehr as modified discloses wherein the second node is determined by uniquely associated with the identifier from the connection request (Moganti - [0032]: the security server 112 provides authentication and authorization for session connectivity that is initiated by the MEAD 108 and terminals 106).
The reason to combine is similar as claim 1.

Regarding claims 9-10: Claims are directed to computer-readable device claims and do not teach or further define over the limitations recited in claims 1-2. Therefore, claims 9-10 are also rejected for similar reasons set forth in claims 1-2. 

Regarding claims 17-18: Claims are directed to system claims and do not teach or further define over the limitations recited in claims 1-2. Therefore, claims 17-18 are also rejected for similar reasons set forth in claims 1-2. 


Regarding claims 3 and 11: Mehr as modified doesn’t explicitly teach but Johansson discloses uses Pre-Shared Key (PSK) associated with the identifier to decrypt and process an initial flight of data contained in the TCP SYN packet (Johansson - [0040]: the client 202 encrypts information so as to be decryptable by the backend server using the backend server session secret). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehr and Moganti with Johansson so that a session secret is used to encrypt/decrypt information. The modification would have allowed the system to secure communication. 
However, Mehr as modified doesn’t explicitly teach but Brandwine discloses wherein the connection request is carried by a Transmission Control Protocol (TCP) SYN packet (Brandwine - [Col. 2, Line 26-27]: A network node initiates the TCP session with a “SYN” packet), such that the second node determines the TCP SYN packet contains the identifier (Brandwine - [Col. 9, Line 24-25]: the IP header 165: identification, source IP address, and destination IP address).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehr and Moganti, Johansson with Brandwine so that TCP SYN packet is used in request and the packet contains identification. The modification would have allowed the system to use TCP SYN packet for connection request. 

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Mehr (Patent No.: US 10,951,652)  in view of Moganti (Pub. No.: US 2006/0146767) and Wood et al. (Pub. No.: US 2017/0126643, hereinafter Wood).
Regarding claims 4, 12 and 19: Mehr as modified doesn’t explicitly teach but Wood discloses wherein the connection request is carried by a Quick UDP Internet Connections (QUIC) packet (Wood - [0050]: transport network layer protocols based on TCP or UDP over IP include Transport Layer Security (TLS) and Quick UDP Internet Connections (QUIC)), such that the second node determines the QUIC packet contains the identifier, and uses the Pre-Shared Key (PSK) to decrypt and process an initial flight of data contained in the QUIC packet (Wood - [0083]: the producer receives a second interest packet with a name that includes the first prefix and the session  identifier, and a payload that is encrypted based on the FSK-C (operation 428).   The producer decrypts the payload of the second interest packet based on the FSK-C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehr and Moganti with Wood so that the connection request can be QUIC. The modification would have allowed the system to be more flexible. 

Claims 5-6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Mehr (Patent No.: US 10,951,652) in view of Moganti (Pub. No.: US 2006/0146767)  and Rothstein et al. (Pub. No.: US 2016/0315916, hereinafter Rothstein).
Regarding claims 5, 13 and 20: Mehr as modified doesn’t explicitly teach but Rothstein discloses wherein the second node is selected by performing load balancing at the Service Function Forwarder (SFF) (Rothstein - [0026]: flows may be useful if one or more of the endpoints of a session may be behind a network traffic management device, such as a firewall, switch, router, load balancer, or the like. In at least one of the various embodiments, such flows may be used to ensure that the packets sent between the endpoints of a flow may be routed appropriately). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehr and Moganti with Rothstein so that load balancing is used to select a target node. The modification would have allowed the system to route the network flow appropriately. 
Regarding claims 6 and 14: Mehr as modified discloses wherein a Pre-Shared Key (PSK) associated with the identifier is stored as an entry in a memory structure and the identifier is a corresponding entry lookup key for the PSK (Rothstein - [0101]: FIG. 6 illustrates a logical representation of table 600 that a NMD may employ to associate session keys for secure communication with particular secure communication session and/or network connection flow. See also [0038]), such that the second node is configured to extracts the identifier from the connection request and obtains the PSK from the memory structure in order to re-establish the TLS session (Rothstein - [0038]: the NMD may be arranged to determine correlation information from the one or more network packets that are associated with handshake messages used to establish the secure communication session).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehr and Moganti with Rothstein so that a key can be retrieved from a table. The modification would have allowed the system to use a key to re-establish a session. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Mehr (Patent No.: US 10,951,652) in view of Moganti (Pub. No.: US 2006/0146767)  and Rothstein et al. (Pub. No.: US 2016/0315916, hereinafter Rothstein) and Johansson et al . (Pub. No.: US 2018/0198823, hereinafter Johansson).
Regarding claims 7 and 15: Mehr as modified doesn’t explicitly teach but Johansson discloses wherein the PSK identifier comprises a self-contained ticket containing an encrypted copy of the PSK, and wherein the second node is configured to receives required cryptographic keying material to decrypt the PSK from the SFF and/or one or more of the plurality of nodes, such that the second node is configured to extract the PSK from the self-contained ticket in order to re-establish the TLS session (Johansson - [0032]: The public key used by the client 202 to encrypt 214 the frontend server session secret to the frontend server public key may be a public key included in, referenced by, or otherwise specified by the frontend server certificate. The client 202 may encrypt 214 the frontend server session secret to the frontend server public key by inputting the frontend server session secret and the frontend server public key into an asymmetric cryptographic encryption algorithm so as to be decryptable by a private key corresponding to the frontend server public key. See also [0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mehr and Moganti with Rothstein, Johansson and so that a . 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Mehr (Patent No.: US 10,951,652) in view of Moganti (Pub. No.: US 2006/0146767) and Van De Poel et al. (Pub. No.: US 2014/0286354, hereinafter Van De Poel).
Regarding claims 8 and 16: Mehr as modified doesn’t explicitly teach but Van De Poel discloses Further comprising: forwarding the identifier to a Service Function Forwarder (SFF) and/or one or more of the group of nodes including a publish-subscribe mechanism (Van De Poel - [0034]: The publish/subscribe mechanism enables one to one, one-to-many and many-to-many communication in between loosely coupled entities).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehr and Moganti with Van De Poel so that a publish-subscribe mechanism is used in communication. The modification would have allowed the system to use a publish-subscribe mechanism. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao et al. (Pub. No.: US 2006/0037072) - Systems and methods for network disruption shielding techniques
Gunnalan et al. (Pub. No.: US 2016/0380966) - Media Relay Server

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.






/MENG LI/
Primary Examiner, Art Unit 2437